DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 recites “Unhydrous” in lines 11 and 12. The Examiner suggests amending to “anhydrous”.  
Claims 2-24 are objected to because of the following informalities:  The dependent claims lack the article “The” at the beginning of each claim.  See MPEP 608.01(n)(IV).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peyman (US 2019/0247228; published: 8/15/19; priority filed).
Peyman teaches a method of treatment, comprising: administering to a patient (topically) in need thereof a polymer implant device containing a biocompatible drug, wherein the biocompatible drug comprises one or more integrin inhibitors and wherein the patient has a medical condition such as dry eye (limitations of instant claims 1 and 24; claim 1 and entire ref.). Peyman teaches that the integrin inhibitors include begrin, cilengitide, abciximab, tirofiban, risuteganib, natalizumab and eptifibatide (limitation of instant claims 1-3; [0035]).
Therefore, by teaching all the limitations of claims 1-3, Peyman anticipates the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2019/0247228; published: 8/15/19; priority filed), in view of Perez et al. (The Ocular Surface, 14(2), 4/2016, 207-215).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Peyman teaches a method of treatment, comprising: administering to a patient (topically) in need thereof a polymer implant device containing a biocompatible drug, wherein the biocompatible drug comprises one or more integrin inhibitors and wherein the patient has a medical condition such as dry eye (limitations of instant claims 1 and 24; claim 1 and entire ref.). Peyman teaches that the integrin inhibitors include begrin, cilengitide, abciximab, tirofiban, risuteganib, natalizumab and eptifibatide (limitation of instant claims 1-3; [0035]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Peyman does not teach wherein the integrin inhibitor, risuteganib, is present in the composition in a range of 0.05 to 5.0% by weight, as required by instant claims 4 and 11.  However, this deficiency is cured by Perez et al.
Perez et al. is directed to a method of treating dry eye disease with a novel integrin antagonist, lifitegrast (Title). Perez et al. teach that the titled integrin antagonist dosing strength is less than or equal to 50 mg/mL (5.0%) in animal and human studies to maintain the ophthalmic solution at physiological pH (p. 213, 1st column, 1st paragraph).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Regarding the concentration of risuteganib as specified in claims 4 and 11, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, Perez et al. teach a different active agent (lifitegrast) with the same mechanism of action (inhibition of integrin) to treat the same disease (dry eye), wherein the active dosing strength is less than or equal to 50 mg/mL (5.0%) in animal and human studies to maintain the ophthalmic solution at physiological pH (p. 213, 1st column, 1st paragraph.  The Applicants' specification provides no evidence that the selected concentration range in claims 4 and 11 was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art.  Due to numerous physical/chemical/biological properties of various chemicals (e.g., age/sex/weight of patient, disease state, binding affinity at target, ADME that could make a difference in dose), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desirable biological effect in the patient.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 8-9, 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2019/0247228; published: 8/15/19; priority filed) and Perez et al. (The Ocular Surface, 14(2), 4/2016, 207-215) as applied to claims 1-4, 11 and 24 above, and further in view of Karagoezian (US 2011/0014276; published: 1/20/11), Izquierdo Torres et al. (US 2018/0008538; published: 1/11/18) and Vehige et al. (US 2015/0164863; published: 6/18/15).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Peyman and Perez et al. teach the limitations of instant claims 1-4, 11 and 24 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Peyman and Perez et al. do not teach wherein the pharmaceutical composition further comprises an effective amount of at least one hyaluronan (e.g., sodium hyaluronate, 0.125%), as required by instant claims 8-9. However, such deficiency is cured by Karagoezian. 
Karagoezian is directed to anti-microbial preservative for use in ophthalmic and dermatologic products, wherein the product is applied topically to the eye to treat dryness of the eyes (Abstract). Karagoezian teaches an anti-microbial for use in an ophthalmic product comprising 0.005-0.2 wt% sodium chlorite, 0.005-0.05 wt% hydrogen peroxide, 0.05-0.3 wt% lubricant, 0.15-0.3 wt% boric acid, 0.50-0.8 wt% NaCl, 0.05-0.3 wt % surfactant, HCl to adjust pH, purified water qs to volume and 0.001-0.50 wt % sodium hyaluronate, wherein the composition is applied onto an eye for treating dryness of the eye (sodium hyaluronate wt% overlaps with the claimed ranges; claims 1, 17-18 and 21; entire ref.). Furthermore, Karagoezian teaches that suitable lubricants include CMC (i.e., carboxymethylcellulose) ([0071]). 
Peyman and Perez et al. do not teach wherein the pharmaceutical composition further comprises sodium alginate, a mixture of Na, K and Mg chloride salts and their respective concentrations, as required by instant claims 18-21 and 23. However, these ingredients were known and routinely used in the prior art as ophthalmic composition ingredients. Such deficiencies are cured by Izquierdo Torres et al. and Vehige et al. 
Izquierdo Torres et al. is directed to ophthalmic compositions used to treat ocular diseases such as dry eye (Abstract). Izquierdo Torres et al. teach that sodium alginate is a preferable viscosity increasing agent, wherein the viscosity increasing agent is present in an amount of from 0.1 to 10 wt% and preferably from 0.2 to 5 wt%, with respect to the total weight of the composition (overlapping/approaching the claimed ranges; [0077-0078]). 
Vehige et al. is directed to compositions comprising a therapeutically effective amount of an active and an ophthalmically acceptable carrier component (Abstract). Vehige et al. teach that sodium chloride and potassium chloride are very useful tonicity adjusting components ([0160]). Furthermore, Vehige et al. teach that very good results are obtained using an electrolyte component such as magnesium chloride ([0179]). With regards to the abovementioned ingredients, Vehige et al. teach a particular mixture comprising sodium chloride (0.37% w/v), potassium chloride (0.14% w/v) and magnesium chloride hexahydrate (0.006% w/v) (overlapping/approaching the claimed ranges; [0190]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the concentrations of the abovementioned ingredients, MPEP §2144.05(I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
	Based on the disclosures of Peyman, Perez et al., Karagoezian, Izquierdo Torres et al. and Vehige et al., which are all directed to topically-applied ophthalmic compositions, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate these routinely used ophthalmic composition ingredients (CMC lubricant, sodium alginate, and a mixture of Na, K and Mg chloride salts), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because the prior art teaches that: CMC is used as an effective lubricant in ophthalmic composition (i.e., lubricants help relieve burning/irritation in dry eyes); sodium alginate is used as a viscosity increasing agent to modify the composition to its desirable viscosity based on the form of ophthalmic product; sodium and potassium chloride are used as tonicity agents in ophthalmic products; and magnesium chloride is used as an electrolyte component (electrolytes are commonly imbalanced in dry eyes).
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claims 5-7, 10, 12, 14-17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2019/0247228; published: 8/15/19; priority filed), Perez et al. (The Ocular Surface, 14(2), 4/2016, 207-215), Karagoezian (US 2011/0014276; published: 1/20/11), Izquierdo Torres et al. (US 2018/0008538; published: 1/11/18) and Vehige et al. (US 2015/0164863; published: 6/18/15) as applied to claims 1-4, 8-9, 11, 18-21 and 23-24 above, and further in view of and Hozumi et al. (US 2003/0153622; published: 8/14/03).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Peyman, Perez et al., Karagoezian, Izquierdo Torres et al. and Vehige et al. teach the limitations of instant claims 1-4, 8-9, 11, 18-21 and 23-24 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Peyman, Perez et al., Karagoezian, Izquierdo Torres et al. and Vehige et al. do not teach wherein the pharmaceutical composition further comprises taurine and its respective concentration, as required by instant claims 5-7, 10, 12, 14-17 and 22. However, taurine was known and routinely used in the prior art as ophthalmic composition ingredients.  However, such deficiencies are cured by Hozumi et al. 
Hozumi et al. is directed to ophthalmic solution and contact lens solution comprising a germicidal/preservative component, amino-acid-based component, sodium chloride and phosphate (Abstract). Hozumi et al. teach that amino acids are used as a tonicity agent, wherein preferably the amino acid is taurine ([0021]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the concentrations of the abovementioned ingredients, MPEP §2144.05(I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
	Based on the disclosures of Peyman, Perez et al., Karagoezian, Izquierdo Torres et al., Vehige et al. and Hozumi et al., which are all directed to topically-applied ophthalmic compositions, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate taurine as a routinely used ophthalmic composition ingredients, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because it is taught that: taurine is used as a tonicity agent in ophthalmic products.
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Peyman (US 2019/0247228; published: 8/15/19; priority filed), Perez et al. (The Ocular Surface, 14(2), 4/2016, 207-215), Karagoezian (US 2011/0014276; published: 1/20/11), Izquierdo Torres et al. (US 2018/0008538; published: 1/11/18), Vehige et al. (US 2015/0164863; published: 6/18/15) and Hozumi et al. (US 2003/0153622; published: 8/14/03) as applied to claims 1-12 and 14-24 above, and further in view of Nguyen et al. (US 2017/0368061; published: 12/28/17).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Peyman, Perez et al., Karagoezian, Izquierdo Torres et al., Vehige et al. and Hozumi et al. teach the limitations of instant claims 1-12 and 14-24 (see above rejection for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Peyman, Perez et al., Karagoezian, Izquierdo Torres et al., Vehige et al. and Hozumi et al. do not teach wherein the pharmaceutical composition further comprises monobasic, anhydrous potassium phosphate and its respective concentration, as required by instant claim 13. However, potassium phosphate was known and routinely used in the prior art as ophthalmic composition ingredients.  Such deficiencies are cured by Nguyen et al.
Nguyen et al. is directed to ophthalmic formulations for treating ocular diseases. Nguyen et al. teach that suitable pH active components, such as buffer agents or pH-adjusting agents that can be used in an ophthalmic formulation include boric acid, HCl and potassium phosphates ([0049]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
With regards to the concentrations of the abovementioned ingredients, MPEP §2144.05(I) states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
	Based on the disclosures of Peyman, Perez et al., Karagoezian, Izquierdo Torres et al., Vehige et al., Hozumi et al. and Nguyen et al., which are all directed to topically-applied ophthalmic compositions, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to incorporate potassium phosphate as a routinely used ophthalmic composition ingredients, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because it is taught that: potassium phosphates are suitable buffer agents or pH-adjusting agents in ophthalmic compositions.
	Thus, the claimed invention was prima facie obvious at the time the invention was made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617